Citation Nr: 1040136	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  10-24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
moderate restrictive lung disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
incisional neuralgia, postoperative scar, thoracotomy, right 
middle lobectomy, with adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to March 
1949.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran testified before the undersigned in a 
videoconference hearing in October 2010; a transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the October 2010 videoconference hearing, the Veteran 
indicated that he wished to withdraw his appeal concerning the 
issue of entitlement to an evaluation in excess of 10 percent for 
incisional neuralgia, postoperative scar, thoracotomy, right 
middle lobectomy, with adhesions.

2.  The VA examination in February 2010 demonstrated FEV-1 of 77% 
predicted, FEV-1/FVC of 70% and a DL/VA (equivalent to DLCO (SB)) 
of 44% predicted; there was no evidence of right heart failure, 
no radiographic evidence of right ventricular hypertrophy, and no 
report of any acute respiratory failure episodes since service; 
the Veteran did not require outpatient oxygen; the VA examiner 
found the FEV-1/FVC result the "most representative of the 
Veteran's restrictive lung disease."


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the issue of entitlement to an evaluation in 
excess of 10 percent for incisional neuralgia, postoperative 
scar, thoracotomy, right middle lobectomy, with adhesions are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).

2.  The criteria for a disability evaluation in excess of 30 
percent for restrictive lung disease are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.96 (d)(6), 
4.97, Diagnostic Code (DC) 6603 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters- Withdrawn Issue

During the October 2010 Board videoconference hearing, the 
Veteran indicated that he wished to withdraw his appeal 
concerning the issue of entitlement to an evaluation in excess of 
10 percent for incisional neuralgia, postoperative scar, 
thoracotomy, right middle lobectomy, with adhesions.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  The Veteran has 
properly withdrawn his appeal concerning the issue of entitlement 
to an evaluation in excess of 10 percent for incisional 
neuralgia, postoperative scar, thoracotomy, right middle 
lobectomy, with adhesions, and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review that 
issue and it is dismissed.



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment." Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant preadjudication notice was sent in a 
February 2009 letter.  

VA has obtained service treatment records, VA records; afforded 
the appellant a physical examination; obtained medical opinions 
as to the severity of disabilities, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.


Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating for Restrictive Lung Disease

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder. 38 U.S.C.A. § 1155. If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Service connection was initially granted for pulmonary 
tuberculosis with lobectomy right middle lobe in December 1949.  
A 30 percent rating was assigned from September 1955.  A January 
1978 rating decision recharacterized the disability as moderate 
restrictive lung disease, with a 30 percent rating assigned from 
September 1977.

The Veteran filed the present claim for an increased rating in 
January 2009.

The Veteran is currently rated under Diagnostic Code 6603.  DC 
6603 pertains to pulmonary emphysema and provides for a 10 
percent rating where forced expiratory volume in one second (FEV-
1) is 71- to 80- percent predicted; or if the FEV-1 to forced 
vital capacity (FVC) ratio is 71 to 80 percent; or if diffusion 
capacity of the lung for carbon monoxide (DLCO) by the single 
breath method (SB) is 66- to 80-percent predicted.  The current 
30 percent rating contemplates FEV-1 of 56- to 70-percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO (SB) of 56- 
to 65-percent predicted.

Under DC 6603, the next higher 60 percent rating requires FEV-1 
of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO(SB) of 40- to 55-percent predicted; or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires FEV-1 less than 40 percent 
predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) of less 
than 40-percent predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiorespiratory 
limitation); or cor pulmonale (right-sided heart failure); or 
right ventricular hypertrophy; or pulmonary hypertension (shown 
by echo or cardiac catheterization); or an episode or episodes of 
acute respiratory failure; or requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, DC 6603.

In most circumstances, VA evaluates PFT results based upon post- 
bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  
In so deciding, VA noted that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria had recommended testing for pulmonary 
function after optimum therapy based upon reasoning that the 
results of such tests reflected the best possible functioning of 
an individual and were the figures used as the standard basis of 
comparison of pulmonary function.  It was also noted that using 
post-bronchodilation results would assure consistent evaluations.  
Id. at 46723.

On VA examination in February 2010, the Veteran reported 
shortness of breath with exertion such as climbing stairs, but 
also got dyspneic when just walking on a flat surface.  There was 
no dyspnea at rest and he denied a daily cough.  He was able to 
walk about six blocks before he needed to rest due to dyspnea and 
chest wall pain.  PFT showed an FEV-1 of 77% predicted, an FEV-
1/FVC of 70% and a DL/VA (equivalent to DLCO (SB)) of 44% 
predicted.  The technician stated that the Veteran had a 
difficult time understanding the PLETH and DLCO maneuvers but 
that his effort was good.  The test results were deemed 
acceptable.  Lung volumes and airflows were within normal limits.  
The examiner stated that there was no evidence of active 
pulmonary tuberculosis or other tuberculosis-related 
complications.  In an addendum report prepared in April 2010, the 
VA examiner stated that there was no physical examination 
evidence of right heart failure, no radiographic evidence of 
right ventricular hypertrophy, and no report of any acute 
respiratory failure episodes since service.  The Veteran did not 
require outpatient oxygen.  A subsequent, May 2010, report of 
telephone contact indicated that the VA examiner found the FEV-
1/FVC result the "most representative of the Veteran's 
restrictive lung disease."

The results of the PFTs do not show that the Veteran meets the 
criteria for a higher evaluation for his service connected 
restrictive lung disease under the applicable criteria.  While 
the Veteran's representative has argued that the DLCO value of 
44% predicted should entitle the Veteran to a 60 percent rating, 
the Board notes that when there is a disparity between the 
results of different PFT's (FEV-1 (Forced Expiratory Volume in 1 
Second) and FVC (Forced Vital Capacity), etc.), so that the level 
of evaluation would differ depending on which test result is 
used, the test result is used that the examiner states most 
accurately reflects the level of disability.  38 C.F.R. § 
4.96(d)(6).  In this case, the VA examiner specifically indicated 
that the FEV-1/FVC result was the "most representative of the 
Veteran's restrictive lung disease."  That result, 70%, is 
consistent with the current 30 percent evaluation.  There is also 
no cor pulmonale, right ventricular hypertrophy or pulmonary 
hypertension, nor is there evidence of outpatient oxygen therapy 
or episodes of acute respiratory failure.  The Veteran's symptoms 
more closely approximate the criteria for a 30 percent rating 
under DC 6603.



ORDER

The claim of an evaluation in excess of 10 percent for incisional 
neuralgia, postoperative scar, thoracotomy, right middle 
lobectomy, with adhesions, is dismissed.

An evaluation in excess of 30 percent for moderate restrictive 
lung disease is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


